CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: 02/12/19 Page: l Of 18 PAGE|D #Z 27

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by thejudgrnent of the Court on all issues in this case.

Feb 11, 2019 15 55 h //
Steph n FCampbell(Feb 11,20 9)

Date Signature
Stephen F Campbell

Name

Stephen F Campbell

Street Address
330 Village Dr, Rifle CO 81650
City, State, Zip Code

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: 02/12/19 Page: 2 Of 18 PAGE|D #Z 28

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STEVE CAMPBELL, et al.

Plaintiffs,
Civil Action No.:

vs. : Judge
EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
l hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, l understand by filing this consent, IWill

be bound by thejudgment of the Court on all issues in this case.

2/11/2019 _M_

Ryan Carr (Fei) 1.1, 201.9)
Date Signature

Ryan Carr

Name

528 Raccoon Ln
Street Address

Sunbury, Ohio, 43074

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 3 Of 18 PAGE|D #Z 29

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. l agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

02/12/2019 £’LMMQ/M

Richard M, Conley (Fui) 12. 2019]
Date Signature

Richard |VI. Conley

Name

8424 Cascade View Drive

Street Address

Columbus, OH, 43240

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 4 Of 18 PAGE|D #Z 30

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. l agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

2/ 12 / 1 9 /l/LZ£@Q[ M/£og

Nicho|as Da|lon (Feb .\2, 201§)

Date Signature
Nicholas Dalton

Name

801 Polaris Pkwy, Apt 467

Street Address

Columbus, OH, 43240

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 5 Of 18 PAGE|D #Z 31

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, l understand by filing this consent, I will

be bound by thejudgrnent of the Court on all issues in this case.

02/11/2019 -P-“l?~i=é_*

Date Signature

James T. Forsythe

Name

1560 Deer Crossing Ln

Street Address

Worthington, OH, 43085

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 6 Of 18 PAGE|D #Z 32

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. ln addition, I understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

2/11/2019 //g lmra
Date Signature

|\/|ichael T. Hill

Name

1399 Country Side Dr.

Street Address

Nevvark, Ohio, 43055

City, State, Zip Code

 

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 7 Of 18 PAGE|D #Z 33

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
l hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. l agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. ln addition, I understand by filing this consent, I will

be bound by the judgment of the Court on all issues in this case.

2/1]./2019 '|;r_yH ,itli(]Fz:/l§?(}l§

Date Signature

Terry H Keith

Name

5693 Wena Way

Street Address

Westerville, OH 43081

City, State, Zip Code

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 8 Of 18 PAGE|D #Z 34

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by the judgment of the Court on all issues in this case.

02/11/2019 cza.rgg@ `H@M//@ ///
Joseph Kobalka ||| (Feb 11, 2019)

Date Signature

Joseph F Kobalka |||

Name

Joseph F Kobalka |||
Street Address
1126 Green Knoll Dr Westerville Ohio 43081

 

 

City, State, Zip Code

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 9 Of 18 PAGE|D #Z 35

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

STEVE CAMPBELL, et al.

Plaintiffs,

Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT

l hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the Fair Labor Standards Act. ln addition, I understand by filing this consent, l will

be bound by thejudgment of the Court on all issues in this case.

2_11-2019 _-(~ *M ~'

Terral\ce Malone lFeb 11, 2019)
Date Signature

Terrance Malone

Name

1816 Pineland Drive

Street Address

Clearwater, Florida 33755
City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 10 Of 18 PAGE|D #Z 36

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

STEVE CAMPBELL, et al.

Plaintiffs,
Civil Action No.:

vs. : Judge
EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by the judgment of the Court on all issues in this case.

02/11/2019 9

Nora M. Meri\ar (Feb 11. 2019)

Date Signature
Nora |\/|erhar

Name

695 E Beaumont Rd

Street Address

Columbus, OH 43214

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 11 Of 18 PAGE|D #Z 37

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, l understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

2/11/2019 V '

David M Mil|er (Feb 11, 2019)
Date Signature

David M l\/|iller

Name

9295 Polaris Green Dr

Street Address

Coiumbus, OH, 43240

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 12 Of 18 PAGE|D #Z 38

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, l will

be bound by the judgment of the Court on all issues in this case.

2-12_]-9 Sharon Mi ier.(Feb 17., 2019)

Date Signature

Sharon Miller

Name

3450 Steiner St.

Street Address

Columbus, OH, 43231

City, State, Zip Code

   

 

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 13 Of 18 PAGE|D #Z 39

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. l agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, l will

be bound by thejudgment of the Court on all issues in this case.

 

 

 

2/]'2/20]'9 Camernn Mokas(Feb 12,2019)

Date Signature
Cameron |\/lokas
Name
2436 |\/|edary Ave
Street Address

Columbus, Ohio, 43202

City, State, Zip Code

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 14 Of 18 PAGE|D #Z 40

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the Fair Labor Standards Act. In addition, I understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

2-11-19 __‘#P:`-

Date Signature

|\/|ichael Schertzer

Name

2508 Ferris Park Dr N

Street Address

Columbus Ghio 43224

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 15 Of 18 PAGE|D #Z 41

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION

STEVE CAMPBELL, et al.

Plaintiffs,

Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT

 

I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, l understand by filing this consent, I will

be bound by the judgment of the Court on all issues in this case.

 

 

 

02/12/20 l 9 Mall S Stephe\' (Feb 12. 2019)
Date Signature
|\/|att S Stephey
Name
1375 Stratford Woods Dr
Street Address
Newa rk, OH 43055

 

City, State, Zip Code

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 16 Of 18 PAGE|D #Z 42

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. l agree to be represented by Mansell Law, LLC. I understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, l understand by filing this consent, I will

be bound by thejudgment of the Court on all issues in this case.

2/11/18 Ia§i~__

Tammy full (Fel) 11. 2019)
Date Signature

Tammy Tull

Name

4153 Franklin St

Street Address

Grove City, OH 43123

City, State, Zip Code

 

 

 

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 17 Of 18 PAGE|D #Z 43

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT

l hereby consent, opt-in, and agree to become a party-plaintiff i

n the above captioned

action. l agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being

brought under the Fair Labor Standards Act. ln addition, l understand by filing this consent, Iwill

be bound'by thejudgment of the Court on all issues in this case.

___j¢%é`__:_
2/12/19 Howard Watts (Feb 12, 2019)

Date Signature

Hovvard Watts

 

 

Name

5736 Cali Glen Ln

Street Address

Westerville, OH 43082

City, State, Zip Code

 

\

CaSe: 2219-CV-OO466-EAS-C|\/|V DOC #Z 1-2 Filed: O2/12/19 Page: 18 Of 18 PAGE|D #Z 44

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
STEVE CAMPBELL, et al.
Plaintiffs,
Civil Action No.:
vs. : Judge

EXCEPTIONAL INNOVATION,
INC., et al.,

Defendants.

NOTICE OF CONSENT
I hereby consent, opt-in, and agree to become a party-plaintiff in the above captioned
action. I agree to be represented by Mansell Law, LLC. l understand that this lawsuit is being
brought under the F air Labor Standards Act. In addition, l understand by filing this consent, l will

be bound by thejudgment of the Court on all issues in this case.

2"1 1'].9 Eric wilder (Febil, 2010)

Date Signature

Eric Wilder

Name

174 Aspen Ct.

Street Address

Delaware, OH, 43015

City, State, Zip Code

 

 

 

